Citation Nr: 0033171	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-51 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The appellant had active duty for training from December 5, 
1975 to February 20, 1976.

A March 1977 RO rating decision granted service connection 
for hypertension.  An August 1980 RO rating decision proposed 
severing the grant of service connection for hypertension 
because of clear and unmistakable error in the March 1977 RO 
rating decision.  In September 1980, the RO notified the 
appellant of the proposal to terminate the grant of service 
connection for his hypertension and of his right to submit 
additional argument or evidence.  No additional evidence was 
submitted and a December 1980 RO rating decision severed 
service connection for the hypertension.  In February 1981, 
the appellant submitted a notice of disagreement with the 
December 1980 RO rating decision and the RO sent him a 
statement of the case in June 1981.  The appellant did not 
complete the appeal by submitting a timely VA Form 1-9 or 
substantive appeal.

In 1996, the appellant submitted an application to reopen the 
claim for service connection for hypertension.  This appeal 
comes to the Board of Veterans' Appeals (Board) from an 
October 1996 RO rating decision that determined there was no 
new and material evidence to reopen the claim for service 
connection for hypertension.  In September 1997, the Board 
remanded the case to the RO for additional development.  The 
appellant has been offered a hearing, but has not asked for 
one.  He was also asked to identify any error in the previous 
denial, but his response pertained only to the current 
application to reopen the claim.

FINDINGS OF FACT

1.  A December 1980 RO rating decision severed service 
connection for hypertension.

2.  In February 1981, the appellant submitted a notice of 
disagreement with the December 1980 RO rating decision, 
severing service connection for hypertension; the RO sent the 
appellant a statement of the case in June 1981; the appellant 
did not submit a timely substantive appeal to complete his 
appeal with the severance of service connection for 
hypertension.

3.  Evidence received subsequent to the December 1980 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension.

4.  There is no reasonable possibility that further 
assistance to the appellant would aid in substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 1980 RO rating decision, severing service 
connection for hypertension, is final.  38 U.S.C.A. § 7105, 
previously 4005, (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6 
(2000), and is not entitled to the presumption of soundness 
at enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 1991), 
or the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991).  
See Paulson v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).

The December 1980 RO rating decision severed service 
connection for hypertension.  It was found that the earliest 
evidence of hypertension was in January 1977, and that the 
appellant was not eligible for presumptive service connection 
because his service had been active duty for training only.    
The appellant was notified of the decision and he submitted a 
notice of disagreement.  The RO sent him a statement of the 
case, but he did not complete his appeal by submitted a VA 
Form 1-9 or substantive appeal.  Hence, the December 1980 RO 
rating decision, severing service connection for 
hypertension, became final with the exception that the 
appellant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105, 
previously 4005 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The question now presented is whether new and 
material evidence has been submitted since the final December 
1980 RO rating decision, severing service connection for 
hypertension, to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows the presence of 
hypertension in service or whether it links hypertension 
found after service to an incident of service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the December 1980 RO 
rating decision, severing service connection for 
hypertension, consisted of service, VA, and private medical 
records that did not show the presence of hypertension until 
a VA examination of the appellant in January 1977.  

Since the December 1980 RO rating decision, various evidence 
has been submitted, including statements from the appellant 
to the effect that his hypertension had its onset in service.  
This evidence is similar to statements from the appellant 
with regard to his appeal of the December 1980 RO rating 
decision and is not new evidence.  38 C.F.R. § 3.156(a).  
Private medical reports of the appellant's treatment and 
evaluations in the 1980's and 1990's were also received.  
These medical records show that the appellant receives 
treatment for hypertension, but this evidence is not new 
because it is cumulative of medical evidence of record in 
December 1980 showing that he had hypertension as early as 
January 1977.  All of the evidence received since the 
December 1980 RO rating decision is essentially cumulative of 
the evidence then of record, and not new.  Moreover, this 
evidence is not material because it is not of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim for service connection for hypertension.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.  It adds nothing 
to the evidentiary picture other than confirmation that the 
appellant has hypertension, a fact already established when 
service connection was severed in 1980.  None of the recent 
evidence tends to show the presence of hypertension earlier 
than January 1977, the date already established by earlier 
evidence.  Therefore it does not help to show a connection 
between the hypertension and the period of active duty for 
training.  Nor has the appellant identified any source of 
evidence that might tend to establish the presence of 
hypertension in service, or that his service was "active 
duty" rather than "active duty for training," thus 
entitling him to the presumption of service incurrence of 
hypertension.

As no new and material evidence has been submitted since the 
December 1980 RO rating decision, there is no basis to reopen 
the claim for service connection for hypertension.  Hence, 
the December 1980 RO rating decision remains final.


ORDER

The application to reopen the claim for service connection 
for hypertension is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

